Citation Nr: 0026952	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  95-27 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation in excess of 40 
percent for the residuals of the status post lumbar spine 
fusion, from October 28, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had verified service from August 1960 to January 
1964.  The veteran served with the Army National Guard from 
November 1971 to June 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision, 
which granted a 20 percent rate for the veteran's service-
connected lumbar spine disability, effective from March 11, 
1993, the date of receipt of the new claim.  In November 
1999, the Board granted a 40 percent rating evaluation for 
the [residuals of] status post lumbar spine fusion effective 
from March 11, 1993 to October 27, 1996.  Entitlement to a 
disability evaluation in excess of 40 percent for [the 
residuals of] status post lumbar spine fusion from October 
28, 1996 was remanded to the RO for additional development.  
That development has been complete and the claim is ready for 
adjudication.  

The veteran through his representative has raised the issue 
of clear and unmistakable error (CUE) as to the May 11, 1999 
rating decision which awarded service connection for 
impotence as secondary to the service connected low back 
disorder.  See 38 C.F.R. § 3.105(a) (1999).  Specifically, 
the veteran seeks special monthly compensation under the 
provisions of 38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.350(a)(1) (1999).  As this issue has not 
been developed for appellate review, it is referred back to 
the RO for appropriate action.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court"). 


FINDING OF FACT

From October 28, 1996, residuals of the status post lumbar 
spine fusion have been manifest by subjective complaints of 
constant pain, and clinical findings of progressive low back 
pain clinically attributable to degenerative changes 
(characterized as a chronic state of discomfort), 
spondylolisthesis at L5 on S1, moderately severe canal 
stenosis at L3-L4, marked limitation of motion which the 
veteran reported worsens with walking or a weight-bearing 
posture, "probable" multiple radiculopathies, pathologic 
deep tendon reflexes, other neurologic signs to include 
occasional burning sensations and numbness in the lower 
extremities, a markedly positive Lasegue's sign, point 
tenderness in the area of L3, L4, and L5, and muscle spasms 
requiring every other day medication.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, the 
criteria for a 60 percent disability evaluation for residuals 
of the status post lumbar spine fusion have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Diagnostic Code (DC) 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he is entitled to a 100 percent 
disability rating based on his lumbar spine disability.  He 
contends that he is quite limited in his physical activities.  
He asserts that his pain is constant (i.e., whether walking, 
sitting, or lying down).  His sleep is interrupted by pain.  
Riding to work causes discomfort.  He is considering a 
medical retirement because of the residuals of the status 
post lumbar spine fusion.  He medicates the back spasms with 
Valium and the [back] pain with Tylenol with codeine as 
needed.  

The Board finds that the veteran's claim is plausible and 
capable of substantiation and is thus well-grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  See Drosky 
v. Brown, 10 Vet. App. 251, 245 (1997) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992)).  In accordance 
with 38 C.F.R. §§ 4.1, 4.2 (1999), the Board has reviewed the 
clinical evidence of record pertaining to the service-
connected residuals of the status post lumbar spine fusion 
and has found nothing in the record that would lead to a 
conclusion that the current evidence of record is inadequate 
for rating purposes.  See 38 U.S.C.A. § 5107(a); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to the disability 
at issue.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); 
Powell v. West, 13 Vet. App. 31, 35 (1999) (all relevant and 
adequate medical data of record that falls within the scope 
of the increased rating claim should be addressed).  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4, which is based on the average impairment of earning 
capacity.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See 38 
C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes (DCs) 
identify the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  It is the intent of the Schedule for Rating 
Disabilities to recognize disabilities of the musculoskeletal 
system that result in anatomical damage, functional loss and 
evidence of disuse, and/or abnormal excursion of movement, 
for example, less movement than normal, more movement than 
normal, weakened movement or pain on movement.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71 (1999); DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Limitation of motion is to be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59, see also VAOPGCPREC 36-97 
(December 12, 1997).  

The residuals of the status post lumbar spine fusion are 
rated as 40 percent disabling under DC 5293 for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a (1999).  
A 40 percent evaluation is warranted for severe recurring 
attacks of intervertebral disc syndrome with intermittent 
relief.  A 60 percent disability evaluation is warranted for 
pronounced, persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  When a veteran has received less than 
the maximum evaluation under DC 5293 based upon 
symptomatology which includes limitation of motion, 
consideration must be given to the extent of the disability 
under 38 C.F.R. §§ 4.40 and 4.45, even though the rating 
corresponds to the maximum rating under another diagnostic 
code pertaining to limitation motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  For example, under DC 5292, the 
maximum allowable rate for severe limitation of motion of the 
lumbar spine is 40 percent.  See 38 C.F.R. § 4.71a.  

Pertinent regulations do not require that all cases show all 
findings specified by the Schedule for Rating Disabilities, 
but that findings sufficiently characteristic to identify the 
disease and the resulting disability therefrom, and above 
all, coordination of rating with impairment of function will 
be expected in all cases.  See 38 C.F.R. § 4.21 (1999).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1999).  When after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  See 38 C.F.R. § 
4.3 (1999).

In pertinent part, the October 28, 1996 VA spine examination 
reflects that since the spinal fusion, the veteran has been 
bothered by continued low back pain, stiffness, decreased 
mobility, without bladder or bowel dysfunction and no sensory 
radiculopathic symptoms.  He requires narcotic and non-
narcotic analgesic therapy for relief and had virtually 
continuous lumbosacral low back pain despite the surgical 
fusion.  The examination revealed a marked reduction in 
forward flexion of the lumbosacral spine limited to 30 
degrees and characterized by low back pain.  There was 
moderate loss of lumbar lordosis and paravertebral spasm was 
evident.  Plantar and dorsiflexion of the feet actively and 
passively was painfully limited to 40 percent of normal 
bilaterally, with symmetrical findings.  LaSegue's sign was 
markedly positive bilaterally at 30 degrees elevation and 
painful limitation of full iliopsoas hip flexion, quadriceps 
and vastus lateralis muscle function were noted despite 
normal internal/external flexion/extension of the hips.  Deep 
tendon reflexes were absent at both knees and ankles.  The 
Babinski signs were absent.  There was no evidence of an L4-
L5 or L5/S1 discreet sensory radiculopathy noted by sensory 
examination.  The examiner concluded that the veteran had a 
history of L4/5 fusion following a fall in 1988 with 
continuing progressive low back pain clinically attributable 
to degenerative changes in that area.  Marked limitation of 
motion of the lumbosacral spine was evident and significant 
clinical disability and impairment were also clearly evident. 

In pertinent part, private medical records from Dr. Ramirez, 
Bristol Park Medical, dated from December 1996 to October 
1997 reflect that the veteran has chronic low back pain and 
radiculopathy; that the veteran has been under his care since 
1990; and that the veteran was placed in a chronic pain 
clinic in November 1993 because of chronic low back pain, 
recurrent disability, and difficulty traveling to and from 
his job.  A letter from Dr. Ramirez to the veteran dated 
December 11, 1996 reflects spondylolisthesis of L5 on S1 by 
x-ray.  The report of examination demonstrated absent left 
ankle and knee reflexes consistent with radiculopathy.  A 
February 1997 continued treatment summary reflects, inter 
alia, a diagnosis of pain disorder.  A July 1997 entry 
reflects that the veteran was in no acute distress and that 
he ambulated with minimal limping.  The area of complaint was 
mainly on the left lower lumbosacral area.  The record 
reflects by veteran's report that the baseline was more or 
less the same.  The veteran could not extend his leg that 
well and occasionally had some burning sensation in other 
areas, which was not new.  The deep tendon reflexes were all 
1+ and reactive.  There was no motor deficit seen.  There was 
no scoliosis.  There was no tenderness felt on the spine 
area.  There was a midline scar from [lumbar spine] surgery.  
The assessment was chronic back pain, status post surgery of 
the back, and probable acute flare-up.  A September 1997 
entry reveals that the veteran was in a chronic state of 
discomfort.  

In relevant part, a medical statement from Dr. Ramirez dated 
in October 1997 reflects that the spine x-ray continued to 
show spondylolisthesis of L5 on S1.  Blood tests were 
otherwise normal and not consistent with any collagen 
vascular disease.  The veteran medicated the back pain with 
Clinoril and used a heel cup arch support and cane because of 
the chronic low back pain.  Dr. Ramirez reported having 
documented in over 100 visits, inter alia, the persistence of 
decreased capability for the normal activities of daily 
living, difficulties with transportation, and maintaining a 
work schedule, that have resulted from and are dated to his 
low back injury and the 1988 surgery.  

In brief, a medical statement from D. Gould, Ph.D., dated in 
September 1997 reflects that he has treated the veteran for 
chronic low back pain and depression since December 1993.  
The veteran reported increased low back pain.  The physician 
reported that the veteran then attended a pain management 
group once a month and was motivated and very compliant with 
treatment.  He had learned relaxation training, to pace 
physical activity, assertiveness and communication skills, 
body mechanics, appropriate exercise for his condition, and 
practiced these skills in his daily life.  The recorded 
diagnoses reflect, inter alia, pain disorder associated with 
both psychological factors and a general medical condition.  

A VA authorized examination conducted in November 1998 by 
Alpha Medical Diagnostics reflects that the veteran did not 
cook or vacuum.  He walked with the aid of a cane secondary 
to his lower back pain.  He was able to drive a car, but he 
did not shop, take out the trash, push a lawnmower, climb 
stairs, or garden.  The veteran reported that the lower back 
pain interfered with his ability to perform any activity that 
would require a weight-bearing posture.  He was employed as a 
contract administrator.  The neurological examination of the 
lower extremities was within normal limits.  The lower 
extremity sensor function was within normal limits.  Reflexes 
were 2+ in the knees and 1+ in the ankles, bilaterally equal.  

The report of the January 2000 VA spine examination reflects 
that the veteran's pain was a six or seven on a scale of 1-10 
with ten being as if his arm was being torn off.  The veteran 
reported that his pain was constant and not affected by 
position, but that walking a lot caused some numbness in the 
right lateral thigh and burning on the top of his left foot 
when he was exposed to moving air.  He denied a history of 
bowel or bladder incontinence.  He medicated with Glucophage, 
Diabeta, Prozac, Indocin, Tylenol #3 as needed about one to 
two times a month, and valium as needed about every other day 
or so.  Objective findings reflect that the sensory 
examination was normal bilaterally.  The motor strength was 
5/5 with normal bulk and tone bilaterally.  Deep tendon 
reflexes in the right upper extremities were about 2 and left 
upper extremity were 2 except biceps brachialis 2+.  The 
right knee jerk was 2+.  The ankle jerk on the right was 
zero.  The left knee jerk was 1+.  The left ankle jerk was 
2+.  The toes were downgoing bilaterally.  The finger-to-nose 
and heel-to-shin were intact without tremors or dysmetria.  
The veteran's gait and tandem gait were intact.  There was a 
flattening of the lordotic curve.  There was non-radiating 
point tenderness in the area of L3, L4, and L5.  He was able 
to bend down 14 inches from his fingertips to the ground.  
Lateral rotation was about 30 degrees [bilaterally], lateral 
flexion was 25 degrees each way, and extension was about 25 
degrees.  The veteran reported pain whenever he extended his 
leg even in a flat position and preferred to keep his knee 
flexed.  The examiner reported that he was able to straighten 
his leg, raise his leg, and raise his lower extremities to 
about 30 degrees before feeling resistance on his palms.  The 
lumbar spine x-ray in 1992 showed good fusion of L5 and S1 
with minimal spondylosis in the same area.  

In January 2000, a nerve conduction velocity study of the 
bilateral lower extremities and upper extremities was ordered 
since the veteran had a history of diabetes.  The examination 
report reflects that the veteran was unable to tolerate the 
EMG/ nerve conduction velocity study that was ordered.  
Consequently, there are no objective measurements of nerve 
conduction through lumbosacral region.  The nerve conduction 
[study] showed no evidence of polyneuropathy from limited 
electrodiagnostic studies.  The neurologic examination did 
show some reflex asymmetry with the loss of ankle jerk on the 
right.  In pertinent part, the diagnostic impression 
incorporated the clinical findings from the January 2000 MRI 
of the lumbar spine: (1) status post injury to the 
lumbosacral spine in 1988 with probable multiple 
radiculopathies; (2) degenerative changes at L3-L4 level with 
broad based disc bulge, moderately severe canal stenosis; (3) 
small posterior disc bulge at the L2-L3 level without 
evidence of significant canal stenosis; (4) status post 
fusion at L5-S1 level; and (5) no evidence of polyneuropathy 
from the limited electrodiagnostic studies.  

A January 2000 statement from the veteran reflects that he 
was unable to continue with the EMG study due to the 
unbearable discomfort.  

The Board acknowledges the observations of the veteran as 
regards his service-connected lumbar spine disability 
characterized as residuals of status post lumbar spine 
fusion.  The veteran asserts that the low back pain is 
constant and not affected by his position.  He asserts that 
he is most comfortable lying down.  Examinations reflect that 
he ambulates with a cane secondary to his low back pain, uses 
a heel cup, and has a minimal limp.  

Notwithstanding the fact that neither VA or private 
physicians characterized the symptoms associated with the 
intervertebral disc syndrome as pronounced, the residuals of 
status post lumbar spine fusion have been manifest by 
subjective complaints of constant pain, and clinical findings 
of progressive low back pain clinically attributable to 
degenerative changes (characterized as a chronic state of 
discomfort, constant pain, and a pain disorder), 
spondylolisthesis at L5 on S1, moderately severe canal 
stenosis at L3-L4, marked limitation of motion, "probable" 
multiple radiculopathies, pathologic deep tendon reflexes on 
5 of 6 clinical examinations that reported deep tendon 
reflexes in the knees and ankles (i.e., October 1996, 
February 1997, July 1997, November 1998, and January 2000), 
other neurologic signs to include occasional burning 
sensations and numbness in the right lateral thigh, a 
markedly positive Lasegue's sign, point tenderness in the 
area of L3, L4, and L5, and muscle spasms requiring every 
other day medication.  Since the disability rating is a 
combination of the subjective and clinical findings based on 
examination, see 38 C.F.R. §§ 4.2, 4.6 (1999), the Board 
acknowledges that the clinical findings since October 1996 
indicate that the symptomatology associated with the 
residuals of the status post lumbar spine fusion appear to 
have increased.  See 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71, 4.71a, DC 5293.  

Despite the fact that the veteran reported on examination 
that he medicated once or twice a month with Tylenol #3 for 
pain, the record reflects that the veteran attends a chronic 
pain clinic and medicates with Valium for muscle spasm every 
other day.  Further, the veteran reported the constant pain 
and symptoms attributed to the low back disability worsen 
with walking or a weight-bearing posture.  Of importance, Dr. 
Ramirez, in September 1997 characterized the veteran as being 
in a chronic state of discomfort which suggests that the 
veteran has little intermittent relief of symptoms.  The 
November 1998 VA authorized examination reflects that the low 
back pain interfered with his ability to perform any activity 
that would require a weight bearing posture.  Moreover, the 
January 2000 VA examination report reflects that the veteran 
was in pain whenever he extended his legs even in a flat 
[lying] position and that resistance was felt at 30 degrees 
when the lower extremities were raised by the examiner.  In 
1996, there was painful but full range of motion of the lower 
extremities.  This evidence tends to indicate that the 
veteran has additional functional disability attributable to 
residuals of the status post lumbar spine fusion.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  

At this juncture, the Board acknowledges that the veteran has 
diabetes mellitus which has been characterized as somewhat 
uncontrolled.  Even though the nerve conduction velocity 
study could not be completed, the January 2000 VA spine 
examination did not attribute the clinical findings to 
diabetes mellitus.  In light of the fact that the clinical 
picture for the period from October 28, 1996 more nearly 
approximates the criteria required for a 60 percent rating, 
the Board determines that the evidence is in equipoise 
regarding the claim, which raises consideration of the 
benefit of the doubt doctrine.  The Board resolves all 
reasonable doubt in favor of the veteran to award a 60 
percent rating evaluation for residuals of the status post 
lumbar spine fusion from October 28, 1996.  See 38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. §§ 4.3, 4.71a, DC 5293 (1999).  
The Board observes that this is the maximum allowable benefit 
under DC 5293.  As the medical evidence of record is not 
clinically characteristic of residuals of a fractured 
vertebrae with cord involvement, bedridden, or requiring long 
leg braces or ankylosis of the spine in an unfavorable angle 
with marked deformity, a 100 percent disability rating is not 
warranted.  See 38 C.F.R. § 4.71a, DCs 5285, 5286.  Based on 
the above analysis, the Board determines that the veteran is 
most appropriately evaluated at the 60 percent rate under DC 
5293 for residuals of the status post lumbar spine fusion.  

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with the impairment in the average 
earning capacity due exclusively to the service-connected 
disability or disabilities.  See 38 C.F.R. § 3.321(b)(1) 
(1999).  In reviewing this case, the Board also must consider 
whether additional benefits are warranted under any of the 
provisions of Parts 3 and 4.  As to the disability picture 
presented in this case, the Board cannot conclude that the 
disability picture is so unusual or exceptional, with such 
related factors as frequent hospitalization or marked 
interference with employment, as to prevent the use of the 
regular rating criteria.  The Board acknowledges the 
veteran's contentions that he is in constant pain, that he 
has difficulty with his activities of daily living, that 
driving to work causes pain, and that he does not take out 
the trash or climb stairs.  However, these factors are not so 
exceptional as to preclude the use of the regular rating 
criteria and are contemplated by the 60 percent disability 
rating provided for residuals of the status post lumbar spine 
fusion.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired).  In sum, the Schedule 
for Rating Disabilities is shown to provide a fair and 
adequate basis for rendering a decision in this case.  


ORDER

A 60 percent evaluation for residuals of the status post 
lumbar spine fusion from October 28, 1996 is granted, subject 
to the applicable laws and regulations governing the payment 
of monetary benefits.  



		
	Deborah W. Singleton 
	Veterans Law Judge
	Board of Veterans' Appeals



 

